DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on December 13. 2021 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden on the examiner to examine both groups.  This is not found persuasive because the two groups have different classifications.  Mapping using a plurality of sensors is recited very broadly in Group II; the specific structural features of the mapping system of group I are required in a search of Group II.  Further, the method steps for developing a treatment as recited in Group II are not required for search of the apparatus claims of Group I.  Examination of both Groups would thus require almost entirely separate searches.  
The requirement is still deemed proper under MPEP 808.02 and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected with traverse in the reply filed on December 21, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by 
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest a device having each of the recited limitations.  While various mapping devices are known, including devices comprising flexible circuits and sensor arrays, the specific configuration of structural elements as recited in claims 1 and 13 are not disclosed in the prior art, nor is there any motivation or suggestion to modify the teachings of the prior art to create the claimed invention without using impermissible hindsight.  As a result, claims 1 and 13, and their respective dependent claims 2-12 and 14-17, are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This application is in condition for allowance except for the following formal matters:  Claims 18-20 remain pending, and directed to a non-elected invention as discussed above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
January 28, 2022